DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments filed on 8/31/2022 have been entered.
Claim Objections
Claim 21 is objected to because of the following informalities: Claim 21 recites “the first air inlet” and “the second air inlet” which appear that they should recite - - a first air inlet - - and - - a second air inlet - - , respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhl et al. (U.S. P.G. Publication No. 2016/0061314 A1; “Kuhl”).
Kuhl discloses:
Regarding claim 12:
 A continuously variable transmission ("CVT") for a vehicle, comprising:
 a drive clutch (202) including a moveable sheave (210) and a stationary sheave (208);
a driven clutch (204) operably coupled to the drive clutch (via belt 206) and including a moveable sheave (214) and a stationary sheave (212); and 
a housing (502) generally surrounding the drive and driven clutches (¶ [0087]) and including an inner cover (304) and an outer cover (306), and the outer cover includes a channel (413, 420; FIG. 11) configured to direct air toward the drive clutch (¶ [0078]), 
the channel being formed as a continually recessed portion of the outer cover extending around a perimeter of the outer cover (¶ [[0073], “The shape of cover 306 results in recycled air 366 (see in FIG. 11),” the term “recycle” indicating a continuous component to the air flow; FIG. 11 depicts the “recycled” air flow 366, indicated by arrows, as continually flowing around an inner perimeter of the outer cover, the “recycled” air flow 366 indicates the inherent presence of a continual air guide/channel i.e. a “continually recessed portion” within the outer cover because it is the very means by which the air is recycled; air 366 would not be able to be “recycled” within the outer cover without some type of continually recessed portion formed therein; FIG. 10 depicts the continual air guide/channel i.e. “continually recessed portion” extending along portions 380, 392, 420, 412, and 354; FIG. A and B below are annotated views of FIG. 9-10 that show how air would flow along the “continually recessed portion” of the outer cover in a manner consistent with FIG. 11), 
wherein the continuously recessed portion is configured as a relief channel (at 420) to relieve pressure that builds within the housing at a position adjacent the drive clutch (¶ [0076], “Air diverter 400 further channels air to travel from proximate the drive clutch 202 to proximate the driven clutch 204 in a second region 412 in the interior 312 of the housing 3 02 below the lower portion 404 of the air diverter 400” thereby indicating that the relief channel 420 allows for pressure relief that builds at a position proximate the drive clutch 202 i.e. channeling of air flow out of a position proximate/adjacent the drive clutch 202).


    PNG
    media_image1.png
    646
    1000
    media_image1.png
    Greyscale

FIGURE A


    PNG
    media_image2.png
    599
    832
    media_image2.png
    Greyscale

FIGURE B
Regarding claim 13:
 The CVT of claim 12, wherein the channel is configured to direct towards the stationary sheave of the drive clutch at a position within the inner cover (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Regarding claim 14:
The CVT of claim 13, wherein the inner cover includes a diverter member (400) positioned adjacent the stationary sheave of the drive clutch and configured to direct air from the channel toward the stationary sheave of the drive clutch (see movement toward drive clutch i.e. stationary sheave of the drive clutch at 366 in FIG. 11; ¶ [0073]).
Regarding claim 21:
The CVT of claim 12, wherein the first air inlet (320) is positioned on the outer cover of the housing (FIG. 5 depicts the inlet 320 on the outer cover 306) and the second air inlet (322) is positioned on the inner cover of the housing (FIG. 5 depicts the inlet 322 on the inner cover 304).
Allowable Subject Matter
Claims 1-11 and 15-20 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that the recess in Kuhl “is not equivalent to the continuously recessed portion that is a relief channel as recited in amended claim 12.” Remarks at 7.  In response, Kuhl indeed discloses that the continuously recessed portion is configured as a relief channel (at 420) to relieve pressure that builds within the housing at a position adjacent the drive clutch (¶ [0076], “Air diverter 400 further channels air to travel from proximate the drive clutch 202 to proximate the driven clutch 204 in a second region 412 in the interior 312 of the housing 3 02 below the lower portion 404 of the air diverter 400” thereby indicating that the relief channel 420 allows for pressure relief that builds at a position proximate the drive clutch 202 i.e. channeling of air flow out of a position proximate/adjacent the drive clutch 202).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DANIEL D YABUT/Primary Examiner, Art Unit 3656